[Cite as Kostra v. Ohio Dept. of Natural Resources, 2016-Ohio-798.]




GLORIA J. KOSTRA                                       Case No. 2015-00798-AD

         Plaintiff                                     Clerk Mark H. Reed

         v.
                                                       MEMORANDUM DECISION
OHIO DEPARTMENT OF NATURAL
RESOURCES

         Defendant

         {¶1} On September 14, 2015, Gloria Kostra (hereinafter “plaintiff”) filed a
complaint in this Court against the Ohio Department of Natural Resources (hereinafter
“ODNR”). A review of the pleadings and supporting documents reveals the following
facts:
         {¶2} The plaintiff owns property adjacent to the Portage Lakes State Park in
Summit County. On August 6, 2015, a storm damaged a cherry tree on plaintiff’s
property, which then fell into the Iron Channel of the Portage Lakes creating a
hazardous condition for boaters in the area. To remedy the situation, plaintiff contacted
Barberton Tree Service of Norton, Ohio to have them remove the tree. Barberton did so
at a cost $1,800, which was billed to the plaintiff. Plaintiff now seeks to have ODNR pay
the costs of the tree removal on the theory that since the tree landed on ODNR’s
property, it is thus their responsibility to keep the state waterways safe for marine travel,
and not the legal obligation of a private citizen.
         {¶3} The plaintiff’s argument, while well-reasoned, is not consistent with the law.
As the owner of the tree, she was solely responsible for the maintenance of the tree,
which would include the costs of the removal of the tree should it fall on another
persons’ property. Merely because the property in this case belongs to ODNR, does
not relieve the plaintiff from her responsibility under the law. Surely, if the tree fell onto
the property of an adjoining homeowner, the plaintiff would not argue that the
                         IN THE COURT OF CLAIMS OF OHIO


homeowner would be responsible for the costs of removing her tree. The same law that
would prevail in the case where the property owner is a private citizen applies here as
well.
        {¶4} Based on the foregoing, the plaintiff’s claim must be dismissed.
                               IN THE COURT OF CLAIMS OF OHIO



GLORIA J. KOSTRA                              Case No. 2015-00798-AD

         Plaintiff                            Clerk Mark H. Reed

         v.                                   ENTRY OF ADMINISTRATIVE
                                              DETERMINIATION
OHIO DEPARTMENT OF NATURAL
RESOURCES

         Defendant


         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                                MARK H. REED
                                                Clerk

cc:
Gloria J. Kostra                               Charles G. Rowan
309 Guys Run Road                              Ohio Department of Natural Resources
Akron, Ohio 44319                              2045 Morse Road, D-3
                                               Columbus, Ohio 43229-6693



Filed 1/22/16
Sent to S.C. Reporter 3/2/16